DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 12/04/2020. Claim 1 has been amended. Claim 10 has been added. Claim 4 has been cancelled. Therefore, claims 1-3 and 5-10 are presently pending in this application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an opening angle imparting mechanism” in Claim 2, lines 6-7.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-4 and 5-10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office
In regard to Claim 1, line 10 recites the limitation “a rear frame portion disposed at a back side of the user” which positively claims “a back side of the user” which is interpreted as encompassing a human organism. Examiner recommends amending to read --a rear frame portion configured to be disposed at a back side of the user--
Claims 2, 3, and 5-10 are rejected due to depending on the rejected claim 1 above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the frame portion" in lines 2-3 and line 8.  There is insufficient antecedent basis for this limitation in the claim. The “frame portion” will be broadly interpreted as either the rear frame (as claimed in claim 1) or other frame elements which act as the base of the device.
Claim 3 recites the limitation "the frame portion" in line 8.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (U.S. Patent 9233017).
In regard to Claim 1, Kobayashi discloses a movement assistance device comprising: a body wearing unit configured to be worn on a body of a user including a region around an assist target body part of the user (Fig. 2 & 3 shows the device 10 worn by a user including regions of target body parts to be assisted such as the back and thighs in a bending motion disclosed in Col. 2, lines 35-39); and an actuator unit configured to be attached to the body wearing unit and to the assist target body part so as to assist a motion of the assist target body part (Fig. 2, one of the actuators 40 disclosed in Col. 8, lines 16-20), wherein the body wearing unit includes: a waist wearing portion configured to be worn around a waist of the user (Fig. 2, waist belt 13), an upper half body wearing portion configured to be worn at a position in an upper half of the body of the user (Fig. 2, shoulder straps 22 and chest portion 22A), a rear frame portion disposed at a back side of the user (Fig. 2, back frame 14), and a right-left link frame portion connected to said waist wearing portion via a pivot mechanism (Fig. 2, right-left link 14D connected to waist belt 13 via pivot mechanism 16 which is disclosed in Col. 7, lines 43-51), having a pivot shaft portion (Col. 7, lines 43-51 discloses rotation shaft 28), so as to be pivotable relative to the waist wearing portion about a virtual pivot axis at the pivot shaft portion and extending in a right-left direction of the user wearing the assist device (Fig. 1 & 2, virtual pivot axis S. Fig. 3 depicts right-left link 14D rotating backward, about axis S in direction X as the device assists the user in standing up straight), the virtual pivot axis extending through the waist wearing portion (Fig. 1 & 2, virtual pivot axis S travels through the waist portion), wherein rear frame portion is connected to the right-left link frame portion such that the rear frame portion is also pivotable about the virtual pivot axis (Fig. 3, rear frame 14 is connected to right-left link 14D and thus also rotates about axis S).
In regard to Claim 3, Kobayashi discloses the movement assistance device of claim 1, wherein: the waist wearing portion includes a right waist wearing portion configured to be worn on a right half of the body of the user, and a left waist wearing portion configured to be worn on a left half of the body of the user (Fig. 1, belt 13 has a left and right half which would correspond to a left and right half of the user); the upper half body wearing portion includes a right upper half body wearing portion configured to be worn on a right half of the body of the user, and a left upper half body wearing portion configured to be worn on a left half of the body of the user (Fig. 1, shoulder straps 22 have a left portion and a right portion which would correspond to a left and right half of the user); and the frame portion includes a right frame portion connecting the right waist wearing portion and the right upper half body wearing portion to each other, and a left frame portion connecting the left waist wearing portion and the left upper half body wearing portion to each other (Fig. 1; the frame, interpreted as the totality of the rigid members, includes a left and right section 14(A)).
In regard to Claim 5, Kobayashi discloses the movement assistance device of claim 1, wherein the upper half body wearing portion includes a shoulder belt configured to extend from a front side of the upper half of the body of the user wearing the assist device to reach a back side of the user, through a position on a shoulder of the user (Fig. 2, shoulder straps 22 are shown to begin at the front of the user and end behind the user at frame 14).
In regard to Claim 10, Kobayashi discloses the movement assistance device of claim 1, further comprising a control device connected to the rear frame portion (Col. 8, lines 38 discloses a switch connecting a compressor and an actuator, the actuator is on the back frame as seen in Fig. 1, thus the switch is connected to the rear frame portion, at least by virtue of its connection to the actuator).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (U.S. Patent 9233017) in view of Smith (U.S. PG Pub 20150321342).
In regard to Claims 1 and 2, Kobayashi discloses a movement assistance device comprising: a body wearing unit configured to be worn on a body of a user (Fig. 2 & 3 shows the device 10 worn by the user) wherein the body wearing unit includes: a waist wearing portion configured to be worn around a waist of the user (Fig. 2, waist belt 13), an upper half body wearing portion configured to be worn at a position in an upper half of the body of the user (Fig. 2, shoulder straps 22 and chest portion 22A), a rear frame portion disposed at a back side of the user (Fig. 2, back frame 14), and a right-left link frame portion connected to said waist wearing portion via a pivot mechanism (Fig. 2, right-left link 14D connected to waist belt 13 via pivot mechanism 16 which is disclosed in Col. 7, lines 43-51), having a pivot shaft portion (Col. 7, lines 43-51 discloses rotation shaft 28), so as to be pivotable relative to the waist wearing portion about a virtual pivot axis at the pivot shaft portion and extending in a right-left direction of the user wearing the assist device (Fig. 1 & 2, virtual pivot axis S. Fig. 3 depicts right-left link 14D rotating backward, about axis S in direction X as the device assists the user in standing up straight), the virtual pivot axis extending through the waist wearing portion (Fig. 1 & 2, virtual pivot axis S travels through the waist portion), wherein rear frame portion is connected to the right-left link frame portion such that the rear frame portion is also pivotable about the virtual pivot axis (Fig. 3, rear frame 14 is connected to right-left link 14D and thus also rotates about axis S).
Kobayashi does not disclose a body wearing unit configured to be worn on a body of a user including a region around an assist target body part of the user and an actuator unit configured to be attached to the body wearing unit and to the assist target body part so as to assist a motion of the assist target body part, a portion of the body wearing unit, to which the actuator unit is attached, is the frame portion; the assist target body part to which the actuator unit is configured to be attached is a thigh; and the actuator unit is attached to the frame portion via an opening angle imparting mechanism configured to cause the actuator unit to pivot in the right-left direction relative to the frame portion in accordance with an opening state of the thigh in the right-left direction, when the user wearing the assist device opens the thigh in the right-left direction.
However, Smith does teach a movement assistance device wherein: a body wearing unit configured to be worn on a body of a user (Fig. 1A and 1B shows a device worn on the body) including a region around an assist target body part of the user (Fig. 1B, a region around the thigh - support member 110a); and an actuator unit configured to be attached to the body wearing unit and to the assist target body part so as to assist a motion of the assist target body part (Fig. 1B, actuator 112a is attached to support member which is part of the body wearing unit and in turn is attached to the target body part in order to assist in movement), a portion of the body wearing unit, to which the actuator unit is attached, is the frame portion (Fig. 1B, actuator 112a is attached to support member 110a, the support member is part of the overall structural frame of the device); the assist target body part to which the actuator unit is configured to be attached is a thigh (as seen in Fig. 1B, actuator 112a is attached to the posterior thigh); and the actuator unit is attached to the frame portion via an opening angle imparting mechanism configured to cause the actuator unit to pivot in the right-left direction relative to the frame portion in accordance with an opening state of the thigh in the right-left direction, when the user wearing the assist device opens the thigh in the right-left direction (Paragraph [0021] discloses “The support member 110a can be coupled to the support member 110b for relative movement defining a degree of freedom corresponding to a yet another degree of freedom of the hip, i.e. hip abduction/adduction” interpreted as the left-right direction).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the body wearing unit of the movement assistance device disclosed by Kobayashi to include the actuator 112a and frame portion 110a Smith in order to assist in additional motions, specifically hip abduction and adduction (Smith – Paragraph [0036]).
Claims 6 and 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (U.S. Patent 9233017) in view of Yagi (U.S. PG Pub 20180325764).
In regard to Claim 6, Kobayashi discloses the movement assistance device of claim 5, wherein the shoulder belt includes: a right shoulder belt configured to extend from a right side in the front side of the upper half of the body of the user wearing the assist device to reach a left side in the back side of the user, through a position on a right shoulder of the user; and a left shoulder belt configured to extend from a left side in the front side of the upper half of the body of the user wearing the assist device to reach a right side in the back side of the user, through a position on a left shoulder of the user.
However, Yagi does teach a movement assistance device (Paragraph [0019] and Fig. 1-3 disclose this is an assistive movement device worn by the user via a harness) comprising: a right shoulder belt configured to extend from a right side in the front side of the upper half of the body of the user wearing the assist device to reach a left side in the back side of the user, through a position on a right shoulder of the user (Fig. 1 shows the right shoulder belt 21 attached to the right side of the front and Fig 3 shows it crossing over to attach to the lower left side of the back); and a left shoulder belt configured to extend from a left side in the front side of the upper half of the body of the user wearing the assist device to reach a right side in the back side of the user, through a position on a left shoulder of the user (Likewise, Fig. 1 shows the left shoulder belt 21 attached to the left side of the front and Fig 3 shows it crossing over to attach to the lower right side of the back. Paragraph [0190] discloses the left and right .
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the shoulder belts disclosed by Kobayashi to be in a cross formation with the cross retaining member as taught by Yagi in order to secure the harness to the user while being able to adjust the fit by manipulating the cross retaining member upwards and downwards (it is inferred that the manipulation of where the belts cross on the back through their interaction with the retaining member would alter where they rest on the user’s back and thus alter the fit of the shoulder belts for support and/or comfort).
Further, Kobayashi and Yagi both disclose known equivalents for securing movement assistance harnesses to a user. Kobayashi teaches shoulder belts 22 for assistance device 10 (Fig. 1-3) and Yagi teaches shoulder belts 21 for assistance device 1 (Fig. 1-3). Both devices are in the same field of endeavor of movement assistance devices mounted on the lower back (see abstracts of both). It would have been obvious to one ordinarily skilled in the art at the time the application was effectively filed to substitute one set of straps for the other to achieve the predictable results of securing the movement assistance device to the user.
In regard to Claim 9, Kobayashi discloses the movement assistance device of claim 1, but does not disclose wherein the upper half body wearing portion includes a chest wearing portion configured to extend from a right armpit of the user wearing the assist device to a left armpit of the user via a chest of the user.
However, Yagi does teach a movement assistance device (Paragraph [0019] and Fig. 1-3 disclose this is an assistive movement device worn by the user via a harness) wherein: wherein the upper half body wearing portion (Fig. 1 upper half body portion includes straps 21 and chest piece portion 22) includes a chest wearing portion configured to extend from a right armpit of the user wearing the assist device to a left armpit of the user via a chest of the user (Fig. 1, breast belt 22 extends from each armpit to connect at the sternum at coupler 26. Paragraph [0191] discloses this chest portion is designed to softly transfer the assisting movement force via spring action in order to provide comfort to the user).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the upper body wearing portion of Kobayashi (straps 22 and 22a) to include the breast belt taught by Yagi in order to secure the movement assistance device to the user while softly transferring the movement forces to the chest of the user via spring action for a more comfortable fit (Yagi; Paragraph [0191]).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (U.S. Patent 9233017) in view of Sanders (U.S. PG Pub 20190350296).
In regard to Claim 7, Kobayashi discloses the movement assistance device of claim 5, wherein a release mechanism is provided for the shoulder belt, the release mechanism being configured to release the shoulder belt when a load greater than a preset release load is applied to the shoulder belt attached to the user.
However, Sanders teaches a strap harness wherein a release mechanism is provided for the belt, the release mechanism being configured to release the belt when a load greater than a preset release load is applied to the shoulder belt attached to the user (Abstract .
Both Sanders and Kobayashi teach wearable devices which are attached to the body with straps (Sanders teaches a safety helmet 38 attached via straps in Fig. 7 and Kobayashi discloses an movement assistance device strapped to the user as seen in Fig. 2). Sanders teaches the release mechanism is necessary in case forces act on the helmet in a dangerous way after a fall in Paragraph [0004] which would place unsafe forces upon the user. Kobayashi discloses the assistance device exerts forces on the user in Col. 9, lines 11-26. These forces could also become dangerous to the user especially if an operational failure occurs or the user falls and/or an outside hazard becomes attached to the device. Strapping devices to a user raises the concern of safety if the user cannot swiftly disengage from the device in these situations and Sanders provides a means to prevent a dangerous amount of force acting on the user.
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the shoulder straps disclosed by Kobayashi with the safety release mechanism taught by Sanders in order to protect the user against excessive loads caused by the actuators (Sanders; Paragraph [0003] explains a release device is useful for breaking a strap for a wearable article when excessive loads are placed onto the article). Incidentally, supplying the buckle straps as taught by Sanders would also provide a quick and easy way to don and doff the wearable device of Kobayashi
In regard to Claim 8, Kobayashi as modified by Sanders discloses the movement assistance device of claim 7, wherein: the release mechanism (Sanders 10) includes a release load setting member (Sanders 18) provided at the upper half body wearing portion (Kobayashi; the combination places this on the shoulder straps 22), and a buckle held by the release load setting member (Sanders; buckle 14 held by 16); the shoulder belt (shoulder strap as seen in Fig. 1-3 of Kobayashi) is connected to the release load setting member (Sanders 18) via the buckle (Sanders 14); and the release load setting member (Sanders 18) is configured to release the buckle when the load greater than the preset release load is applied to the shoulder belt (As seen in Fig. 5B of Sanders, when the switch 18 is set to the second configuration, the buckle will not fail and release until a much higher load than the preset load in the first configuration as seen in Fig. 5A).
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 12/04/2020, with respect to the rejections of claims 1, 3-6, and 9 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the amendments to the claim and the newly applied reference Kobayashi.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beard discloses a gait orthosis (US Patent 5020790)
Ferguson discloses a torso assist orthotic device (US PG Pub 20130131560)
Killian discloses a movement assistance device with harness (US Patent 9216130)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STANDARD whose telephone number is (571)270-1501.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571) 272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773